DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.        In response to the Office action dated on 08/12/2021 the Amendment has been received on 10/08/2021.
          Claim 20 has been canceled.
          Claims 1-5, 7-14 and 16-19 are currently pending in this application.

Response to Arguments

3.         Applicant’s arguments, see pages 7 and 8, filed on 10/08/2021, with respect to claims 1-5, 7-14 and 16-20 have been fully considered and are persuasive.  
          This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for 
The applicant indicated intention to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The applicant presented that a corresponding structure is described in the specification and recite sufficient structure, materials, or acts to perform the claimed function.
       All of the previous rejections provided in the previous Office action have been withdrawn. 

Allowable Subject Matter

4.         Claims 1-5, 7-14 and 16-19 are allowed.
5.        The following is an examiner’s statement of reasons for allowance: 
            With respect to claim 1, the most relevant prior art, Yokoyama et al. (US PAP 2008/0226031 A1), teach a system (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12) comprising: 

    PNG
    media_image1.png
    487
    539
    media_image1.png
    Greyscale
a first circuit (102/108) including a transistor (T11 to T33) having an optically sensitive threshold voltage; a light source (105) configured to illuminate the transistor; and a control circuit (107) configured to activate the light source (105) based on the threshold voltage (see paragraphs 0040 and 0043)

           
    PNG
    media_image2.png
    568
    815
    media_image2.png
    Greyscale
     but fail to explicitly teach or make obvious that the control circuit configured to activate the light source while the transistor is in an off state as claimed in combination with all of the remaining limitations of the claim.       
           With respect to claim 11, the most relevant prior art, Yokoyama et al. (US PAP 2008/0226031 A1), teach a method (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12) comprising: generating a signal based on a threshold voltage of at least one transistor of a circuit (102/108); and illuminating the at least one transistor by a light source (105) separate from the at least one transistor in response to the signal (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12) but fail to explicitly teach or make obvious turning off the at least one transistor in response to the signal as claimed in combination with all of the remaining limitations of the claim.
           With respect to claim 19, the most relevant prior art, Yokoyama et al. (US PAP 2008/0226031 A1), teach a system (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12), comprising: a circuit including at least one transistor having an optically sensitive threshold voltage: means for generating a signal, comprising a control circuit, based on the threshold voltage of the at least one transistor of a circuit; and means for illuminating, comprising a light source, the at least one transistor in response to the signal (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12) and fail to explicitly teach or make obvious means for turning off at least one transistor, comprising the control circuit, while illuminating the at least one transistor in response to the signal as claimed in combination with all of the remaining limitations of the claim.
            Claims 2-5, 7-10, 12-14 and 16-18 are allowably by virtue of their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ha et al. (US Patent 10,964,745 B2; column 6, line 49 – column 8, line 39); Miyake et al. (US PAP 2015/0034831 A1; paragraphs 0018, 0028, 0053, 0064, 0067, 0070, 0109 and 0139) and Wu et al. (US Patent 10, 446,602 B2; column 4, line 7 – column 6, line 23) teach the X-ray detectors with photo detecting capabilities comprising TFT arrays detecting X-ray radiation while transistor is in an off state.

Conclusion

7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884 
                                                                                                                                                                                                       /I.K./    October 18, 2021